DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed invention at hand is broadly interpreted as a tertiary personal care composition comprising a surfactant system including an anionic surfactant specifically sodium laureth(1) sulfate; and one or more co-surfactants. The third ingredient includes one or more salts such as an alkali metal sulfate or citrate, and applicant specifically excludes salts such as sodium chloride, potassium chloride, iron II chloride, and or aluminum chloride.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  Claim 1, states “oraluminum” it should be spaced to state “or aluminum chloride”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 12-13, 15-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kitko et al (2012/0164197).

As this references teaches all of the instantly claimed it is considered anticipatory.
Claim(s) 1-3, 5, 8-9, 12-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Marsh et al (2013/0174863).
Marsh et al disclose a shampoo formulation exemplified as having 12% SLE1S; 1.5% SLS; 1.7 cocoamidopropyl betaine; 1.0 Citric acid; 1.0% sodium citrate; adjunct materials; Q.S. water (example 2). 
As this reference teaches all of the instantly required it is considered anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 6-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitko et al in view of Torres et al (2016/0310376).
Kitko et al is relied upon as set forth above. In addition to the above disclosure, Kitko et al teaches additional surfactants such as 1-10% of a zwitterionic surfactants such as betaines (0045; 0047) and additional anionic surfactant include sodium lauryl sulfate, sulfosuccinates and sodium dodecyl benzene sulfonates (0044-0045). Additional components includes viscosity modifiers from 0.001%-10% (0055) and conditioning oil ingredients, including fatty acid esters from 0.05%-3% tri-alkyl carboxylic esters such as tristearyl citrate (0119 and 0108).
Kitko et al lacks a specific teaching of the preferred trialkyl citrate as claimed.
Torres et al disclose a shampoo composition comprising anionic, amphoteric and conditioning ingredients (abstract). Specifically, surfactants 
It would have been obvious to the skilled artisan to include the specific trialkyl citrate of Torres et al to the compositions of Kitko et al since Kitko et al invites the inclusion of trialkyl esters as viscosity modifiers and Torres et al teaches the inclusion of viscosity regulators and trialkyl citrates as solvents with the same function. One skilled in the art, in the absence of a showing to the contrary commensurate in scope with the claimed invention, would have been motivated to try a variation of the similar components utilized for the same or similar purpose with the expectation of, regulating or modifying hair care formulation through solvation, with the inclusion of the specific trialkyl citrates of Torres et al. Accordingly, one skilled in the art would have been motivated to include the specific trialkyl citrates of Torres et al for the reasons disclosed therein.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761